      Case 4:18-cv-02453 Document 19 Filed on 01/07/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                              January 09, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

RICHARD STALONS, et al,                        §
                                               §
        Plaintiffs,                            §
VS.                                            §   CIVIL ACTION NO. 4:18-CV-02453
                                               §
HOUSTON CHRONICLE, et al,                      §
                                               §
        Defendants.                            §


         ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                    HELD ON January 7, 2019 at 9:00 AM

       Appearances:          Darren DeLeon
                             Stephen Yuhan


The following rulings were made:

       The Court determines that the plaintiffs are not attorneys, they have no injuries on which

this lawsuit may rest and therefore, this suit may be DISMISSED with prejudice.

       It is so ORDERED.

       SIGNED on this 7th day of January, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
